DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/25/2021 has been entered. Claim(s) 1-4, 8-11, 13-17 is/are pending in the application. 

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US4834941) in view of Fahlman et al. (US3074769).
Regarding Claim 1, Shiina teaches a method for manufacturing a structural member for piston (Col. 1, Line 20-26) involving the steps of applying pressure to an Al-alloy composition by cold isostatic pressing or metal mold compressing shaping process; followed by deformation by forging (Col. 10, Lines 40-65) where the cold deformation occurs at room temperature (Col. 8, Lines 61-67). Cold isostatic pressing is considered to be a combination of press forging and stamping; and metal mold compressing shaping is considered to be one or more of a combination of extrusion, forging, and stamping. 
Regarding the limitation of the formed insert functioning as a ring carrier, Shiina teaches the method can be used form a high strength, heat resistive structural member for a piston (Col. 1, Lines 20-25), but does not teach the forming of a piston ring carrier specifically. However, Fahlman teaches that Al-Si alloys can be used to form ring carrier/holder for pistons specifically as long as 
Regarding Claim 2, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
2-20
14-18
Cu
2-6
2-5
Fe
1-5
3-5
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Regarding Claim 3, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance



Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5
Fe
2-4
3-5


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claim 4, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-3
0.3-1.5
Mn
0.1-3
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5
Fe
2-4
3-5


prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claim 8, Shiina teaches HIP pressing, before applying pressure through extrusion and then forging, at a temperature of 350 C or lower (Claim 2) reading on the claim limitation of sintering at a temperature of 200 C or greater. Regarding the limitation of sintering for 5-20 hours, Shiina is silent regarding the length of time required for sintering, however, it would have been obvious to one of ordinary skill in the art to HIP sinter in the claimed range for the purpose of ensuring appropriate density while minimizing the amount of porous defects before further working. 
Regarding Claims 9-10, a ring carrier for a piston by definition is formed to fit inside a piston and to hold a ring. 
Regarding Claim 11, Shiina teaches cold pressing at a pressure of 1.5-3 ton/cm2 (Col. 8, Lines 61-65) (equivalent to 147-294 MPa), overlapping with the claimed range of 200-400 MPa. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).



Claims 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (US4834941) in view of McCullough (US2956846).
Regarding Claim 1, Shiina teaches a method for manufacturing a structural member for piston (Col. 1, Line 20-26) involving the steps of applying pressure to an Al-alloy composition by cold isostatic pressing or metal mold compressing shaping process; followed by deformation by forging (Col. 10, Lines 40-65), where the cold deformation occurs at room temperature (Col. 8, Lines 61-67). Cold isostatic pressing is considered to be a combination of press forging and stamping; and metal mold compressing shaping is considered to be one or more of a combination of extrusion, forging, and stamping. 
Regarding the limitation of the formed insert functioning as a ring carrier, Shiina teaches the method can be used form a high strength, heat resistive structural member for a piston (Col. 1, Lines 20-25), but does not teach the forming of a piston ring carrier specifically. However, McCullough teaches that aluminum alloys can be used to form ring carrier/holder for pistons specifically (Claim 1) as long as the ring carrier part has a higher hardness than conventional aluminum alloy such as SAE 332 which has a Brinell hardness of 48 (Col. 3, Lines 30-43). Therefore, it would have been obvious to one of ordinary skill in the art to use the Al alloy taught by Shiina which has a Brinell Hardness (Hb) greater than 76 (Table 5) to achieve the predictable result of forming a Al-alloy ring carrier with high strength and heat resistance. 
Regarding Claim 2, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
2-20
14-18
Cu
2-6
2-5
Fe
1-5
3-5
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Regarding Claim 3, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-4
0.3-1.5
Mn
0.1-4
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5

2-4
3-5


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))
Regarding Claim 4, Shiina teaches an Al composition (Col. 7, Lines 5-10) that reads on the claimed range for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Mg
0.1-3
0.3-1.5
Mn
0.1-3
0.5-2.5
Al
Balance
Balance


Said composition also overlaps with the following claimed element ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
5-14
14-18
Cu
3-5
2-5
Fe
2-4
3-5


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 8, Shiina teaches HIP pressing, before applying pressure through extrusion and then forging, at a temperature of 350 C or lower (Claim 2) reading on the claim limitation of sintering at a temperature of 200 C or greater. Regarding the limitation of sintering for 5-20 hours, Shiina is silent regarding the length of time required for sintering, however, it would have been obvious to one of ordinary skill in the art to HIP sinter in the claimed range for the purpose of ensuring appropriate density while minimizing the amount of porous defects before further working. 
Regarding Claims 9-10, a ring carrier for a piston by definition is formed to fit inside a piston and to hold a ring. 
Regarding Claim 11, Shiina teaches cold pressing at a pressure of 1.5-3 ton/cm2 (Col. 8, Lines 61-65) (equivalent to 147-294 MPa), overlapping with the claimed range of 200-400 MPa. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
Applicant argues the cold deformation taught by Shiina does not detail the claimed temperature conditions of at or near room temperature. However Shiina teaches in general the powder pressing is accomplished at a temperature of 350 C or lower (Col. 7, Lines 45-50) which 
Secondly applicant argues the cold isostatic pressing or metal mold compression shaping do not encompass the claimed subject matter of one or more of forging, stamping, rolling, extrusion, or a combination thereof. This is not convincing as forging is a general term not limited to hammer striking below a melting temperature; this is evidenced by the existence of press forging and upset forging which require pressing metal in a mold to shape it for the former, and extruding metal through a die with pressure to shape it in one motion for the latter. As such, cold isostatic pressing or isostatic pressing in general is considered a combination of stamping (also called pressing) and press forging; while metal mold compression shaping is considered to be one or more of upset forging, extrusion, and stamping. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736